UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

BRETT STEININGER,

Plaintiff, 19 Civ. 3644 (PAE)
-Y-
ORDER
TRIBUNE BROADCASTING COMPANY, LLC, WPIX,
LLC, and CHRISTOPHER 8S. TZIANABOS,

Defendants.

 

 

PAUL A. ENGELMAYER, District Judge:

A final pretrial conference is hereby scheduled for June 18, 2021 at 3 p.m. The parties
should call into the Court’s dedicated conference line at (888) 363-4749, and enter Access Code
468-4906, followed by the pound (#) key. Counsel are directed to review the Court’s Emergency
Individual Rules and Practices in Light of COVID-19, found at https://nysd.uscourts.gov/hon-
paul-engelmayer, for the Court’s procedures for telephonic conferences and for instructions for

communicating with chambers.

SO ORDERED.

Fak A Enjebay

 

PAUL A. ENGELMA YER
United States District Judge

Dated: May 19, 2021
New York, New York
